Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim states “preferably multiple photovoltaic solar modules”. The term “preferably renders the claim indefinite as it is unclear if this is a requirement of the claim or not. The claim also recites “the toothing” without proper antecedence. The claim as a whole appears to have been machine translated as the claim is not presented in idiomatic language. Applicant is advised to amend the claim to clearly and distinctly set forth the desired structural limitations of the instant invention. Revision is required. 

Regarding Claim 3, the claim recites “preferably both actuation pins (9a, 9b) each resting in a tooth space”. This limitation is indefinite as it is unclear what is required by the claim by use of the term “preferably”. Additionally, the claim states “in particular in adjacent tooth spaces (12a, 12b, 12c), of the toothing (11)”. Use of the term “in particular” renders the limitation indefinite as it does not make clear what is required by the claim. Revision is required. 
 
Regarding Claim 6, the claim recites “the longitudinal axis” without proper antecedence. Revision is required.  
 
All claims not addressed are rejected as depending from Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180091088 by Barton et al (hereinafter Barton).

Regarding Claim 1, Barton discloses a solar module comprising a panel assembly which is pivotable about at least one axis (102 Fig. 1 teaching the claimed “having at least one pivotable module table (2a, 2b, 2c) which supports at least one photovoltaic solar module (3), preferably multiple photovoltaic solar modules (3)”) coupled to a gear assembly which drives the panels for tracking the sun (120 Fig. 1 teaching the claimed “and is coupled in such a manner to at least one gear element (4) pivotable about an axis (A) that pivoting the gear element (4) causes the module table (2a to 2c) to be pivoted so that the solar modules (3) track the motion of the sun”).  

The gear assembly comprises a drive shaft (116 Fig. 1 teaching the claimed “the gear element (4) being driven and thus pivoted by an electrically driven drive shaft (5)”), a motor integrated therein ([0069] teaching the claimed “at least one actuation element (8) being integrated in the drive shaft (5), the gear element (4) being both driven and blocked by the actuation element (8)”) and a set of engaging teeth which facilitate the pivoting of the solar panels by the gear assembly (Fig. 2a [0070] teaching the claimed “the actuation element (8) engaging into the toothing (11) of the gear element (4) for driving or blocking the gear element (4)”).  
 
Regarding Claim 2, Barton’s gear assembly includes an arc-shaped pivoting gear component (Fig. 1). In light of the instant disclosure, a “gear segment” is satisfied by such an arc (see instant [0009] for example teaching the claimed “characterized in that the gear element is a gear segment (4)”).  
 
Regarding Claim 3, Barton discloses two pins (404 Fig. 5) which correspond to two pin slots (602 Fig. 6) for engaging the teeth of the gear assembly teaching the claimed “characterized in that the actuation element (8) comprises at least two actuation pins (9a, 9b) which are disposed essentially parallel to each other and engage into the toothing (11) of the gear element (4) in order to drive (pivot) or block the gear element (4), preferably both actuation pins (9a, 9b) each resting in a tooth space, in particular in adjacent tooth spaces (12a, 12b, 12c), of the toothing (11) of the gear element (4) and remaining there for blocking the gear element (4)”.  
 
Regarding Claim 4, Barton discloses the actuation motor may include a pinion gear which is ring shaped (118 Fig. 2B teaching the claimed “characterized in that the actuation element (8) is an angular or round ring or frame”).  
 
Regarding Claim 5, Barton disclose the solar panel assembly is mounted on the gear assembly (Fig. 1 teaching the claimed “characterized in that the at least one module table (2a, 2b, 2c) is mounted on the at least one gear element (4)”).  
 
Regarding Claim 6, Barton discloses a longitudinal axis of the draft shaft about which the shaft rotates would extending through the toothing (Fig. 2a teaching the claimed “characterized in that the longitudinal axis (L) of the drive shaft (5), around which it rotates, extends through the toothing (11) of the at least one gear element (4)”).  
 
Regarding Claim 7, Barton discloses the module is elevated via vertically extending posts (108 Fig. 1 teaching the claimed “characterized in that the solar plant comprises vertical posts (14) for elevated mounting of the at least one module table (2a, 2b, 2c)”) which support a supporting plate for the gear assembly (106 Fig. 1 teaching the claimed “the vertical posts (14) at least partially comprising supporting plates (15) for supporting the drive shaft (5)”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721